FILE COPY




                           COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-13-00345-CV


IN THE INTEREST OF N.F.A.,
MINOR CHILD




                                 NO. 02-13-00346-CV

IN THE INTEREST OF M.L.A. AND
A.S.A., THE CHILDREN




                                        ------------

           FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                        ------------

                                       ORDER

                                        ------------

      On the court’s own motion, the above causes are hereby consolidated for purposes

of all further proceedings in this court. Each cause shall continue to bear its respective

case number.

      The trial court clerk must file separate records bearing the individual case

numbers.
                                                                                  FILE COPY




       The reporter may file one record bearing both case numbers.

       The clerk’s and reporter’s record are due October 17, 2013.

       The clerk of this court is directed to transmit a copy of this order to the attorneys

of record, the trial court judge, the trial court clerk, and the reporter.

       DATED October 10, 2013.

                                                            PER CURIAM




                                                2